Deaderick, C. J.,
delivered the opinion of the court.
The bill was filed March 7, 1882, by complainants, •as judgment creditors of defendant, John Ingram, with a return of nulla bona on execution issued. They seek to subject certain personalty conveyed in trust, January, 1877, to Thomas by John Ingram, and to hold Thomas liable for waste and mismanagement of the property conveyed in trust. They also allege that John is the owner of an undivided one-fourth interest in a tract ■of 2,600 acres of land situate in Madison county, and described in the bill, and complainants seek to subject ■this interest to the satisfaction of the judgment.
The chancellor, upon answer of defendants, depositions and documentary evidence introduced, dismissed ~the bill so far as relief was sought against Thomas Ingram, and ordered an account as against John, and •complainants have appealed. The referees have recommended an affirmance of the chancellor’s decree, and ■complainants have filed numerous exceptions, raising .again the questions maintained in their bill.
Soon after the execution of the trust deed by John, .Holland and Wilbon obtained a judgment against John for $450, and his inter* st in said land was sold for its satisfaction in May, 1877, and the land was bid in by .the creditors at the amount of the judgment and ■costs.
In the meantime no steps were taken by Thomas, as trustee, nor by any of the beneficiaries in the trust deed for the sale of any of the property conveyed *272therein. It consisted of mules, hogs, horses, corn, and cotton of the product of the year» 1876. The deed1 provided that if the debts therein secured were paid by January 1, 1878, it should be void, otherwise it should remain in full force. But it contained no authority to the trustee to take the property into his possession, nor to sell the same, and we think, as the chancellor and the Referees have found, that the trustee named therein, absolutely refused to have any thing to do-with the execution of said trust. The result was that n'early all the property therein conveyed, was wasted or had died, or been disposed of before any of the beneficiaries took any steps to have it applied to the-purposes of the trust.
The complainants, as far as appears, were the first to make any effort to this end, and their bill was filed more than five years after the execution of the deed of trust. Thomas was a large creditor of his brother,. John, and was one of the beneficiaries in the deed. After the purchase of the land by Holland and Wil~ bon, and a few months before the expiration of the time of redemption, John Ingram procured John A.. Greer to redeem the land, or to purchase it of Holland and Wilbon, and give him some longer time to redeem. Holland and Wilbon executed a deed, or assignment of their bid and interest in the land to •Greer, acknowledging the receipt from him of the amount of their debt, and directed the sheiiff to make the deed to him.
This -deed was executed to Greer by the sheriff on December 5, 1881, more than eighteen months after *273the time' of redemption had expired, and the said John Ingram united in this sheriff’s deed to Greer, conveying his interest in the land, and acknowledging that he had failed to redeem said land within the time allowed by law or otherwise, and in consequence of such failure to redeem, the title of said Greer has become absolute.
Two days after the execution of this deed Greer voluntarily executed an instrument, in which it is recited, that he has a deed for John Ingram’s land, and that he, Ingram, is indebted to him in the sum of $1,053.83, and agrees to convey to him said land Avhenever he pays him, Greer, or causes to be paid to him, said sum. This instrument is dated December, 7, 1881.
On March 2, 1882, Greer, at the instance of said John Ingram, conveyed to Thomas Ingram the said land, for the consideration of the payment by said Thomas by John’s indebtedness to Greer, and for the further consideration of the surrender by Thomas to John of about $2,400 of notes due from John te Thomas. The said John at that time also sui rendering to Greer the agreement he had signed allowing him the privilege to repurchase the land, and a quitclaim deed, as it is styled, was. also prepared and signed of John to Thomas. The deed of Greer to-Thomas was registered the same day it was executed, but the quit-claim deed from John to Thomas was not registered until March 8, 1882, the day after the filing of complainant’s bill.
Unquestionably Greer had the title to the land free *274from any equity- or claim of John Ingram after he had united with the sheriff in the conveyance to him. His promise or agreement to reconvey upon receiving so much money, was made after the right of redemption had expired. It created in John no interest in the land, but merely gave him the privilege of repurchasing, by the voluntary act of Greer, so that it was not such a contract for the sale of -the land as vested any title, or required registration. But it might be abandoned or changed by the parol agreement of the parties. It was so abandoned, and with the assent of John, and for a valuable consideration to him, the title was conveyed to Thomas. Thomas paid Greer $1,178, the amount of John’s indebtedness to him, for which the land had become liable, and also surrendered to John evidences of indebtedness against him, amounting to more than $2,400. These debts against John are shown to have been valid, and the land -is shown not to have been worth more than $3,000, and all the circumstances indicate that all these transactions were in good faith and free from fraud.
We are of opinion, therefore, that the exceptions to the report of the Referees are not well taken, and should be set aside, and the chancellor’s decree affirmed and the cause remanded for account and further proceedings, and complainants will pay the costs of this court.